Case: 21-2149     Document: 16    Page: 1   Filed: 02/16/2022




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

           VAUGHN HOEFLIN STANDLEY,
                   Petitioner

                             v.

                DEPARTMENT OF ENERGY,
                         Respondent
                   ______________________

                         2021-2149
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-20-0788-W-1.
                 ______________________

                 Decided: February 16, 2022
                  ______________________

    VAUGHN HOEFLIN STANDLEY, Gainesville, VA, pro se.

     ALBERT S. IAROSSI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, MARTIN F. HOCKEY, JR., FRANKLIN E. WHITE, JR.
                   ______________________

    Before MOORE, Chief Judge, PLAGER and O’MALLEY,
                    Circuit Judges.
Case: 21-2149    Document: 16     Page: 2    Filed: 02/16/2022




 2                                       STANDLEY   v. ENERGY



 PLAGER, Circuit Judge.
     Dr. Vaughn H. Standley 1 at the time this case arose
 was employed by the U.S. Department of Energy (herein-
 after “DOE”) in its National Nuclear Security Administra-
 tion. He petitions for review of the Merit Systems
 Protection Board’s (“MSPB” or “Board”) decision denying
 his request for corrective action in an individual right of
 action appeal. 2 We have jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(9).
     Petitioner alleges that the DOE retaliated against him
 when he made repeated attempts to correct what he con-
 sidered a seriously erroneous agency decision related to the
 mission of providing space-based nuclear detection. Un-
 successful at the agency level and convinced that the
 agency thereafter retaliated against him for attempting to
 ensure our continued nuclear detection capability as re-
 quired by law, Dr. Standley made repeated attempts to get
 the Merit Systems Protection Board to correct the agency.
 His attempts failed there as well.
     As we shall explain, this case is his latest attempt to
 get help—including from this court—in his cause. Because
 the Board again ruled against him, we must decide
 whether the Board properly denied corrective action on the
 record presented.




     1   Some of the records in the case refer to Standley as
 “Mr.,” some as “Dr.” There are references in the agency
 email exchanges indicating that Standley was referred to
 by the agency as “Dr. Standley”—we adopt that as his
 proper title.
     2   Standley v. Dep’t of Energy, No. DC-1221-20-0788-
 W-1, 2021 WL 2290504 (M.S.P.B. June 1, 2021).
Case: 21-2149     Document: 16      Page: 3    Filed: 02/16/2022




 STANDLEY   v. ENERGY                                         3



                         BACKGROUND
      By statute, the Secretary of Defense is responsible for
 our space-based nuclear detection capability. Section 1065
 of the National Defense Authorization Act of 2008 provides
 that “[t]he Secretary of Defense shall maintain the capabil-
 ity for space-based nuclear detection at a level that meets
 or exceeds the level of capability as of the date of the enact-
 ment of this Act.” 3
     Although this statutory responsibility was assigned to
 the Secretary of the Department of Defense (“the Secre-
 tary”), the DOE traditionally has assisted the Secretary in
 this mission. To that end, the DOE provided a system of
 space-based sensors for nuclear detection, referred to as
 the Space and Atmospheric Burst Reporting System or
 SABRS. The Secretary then included SABRS on its Air
 Force satellites.
      While this division of labor sounds straightforward in
 theory, apparently it has not been straightforward in prac-
 tice, particularly with respect to funding. This is likely, in
 no small part, because, while the Secretary bears legal re-
 sponsibility under § 1065, the statute
     does not prescribe any particular means or technol-
     ogy by which space-based nuclear detection capa-
     bilities must be maintained. Rather, it is only
     violated if detection capability falls below a pre-set
     standard, and a National Security Council (“NSC”)
     interagency policy committee has the discretion to
     decide how best to maintain that standard.
 Standley v. Merit Sys. Prot. Bd., 715 F. App’x 998, 1002
 (Fed. Cir. 2017) (internal citation omitted).
   Thus, while the Secretary in the past has relied on the
 DOE’s SABRS program to assist in carrying out its


     3   Pub. L. No. 110-181, § 1065, 122 Stat. 3, 324 (2008).
Case: 21-2149     Document: 16     Page: 4    Filed: 02/16/2022




 4                                        STANDLEY   v. ENERGY



 mission, § 1065 does not require that the Secretary do so.
 Similarly, nothing in the statute requires that the DOE
 continue to provide its SABRS program to the Secretary.
     With this background, we turn to the particular facts
 of this case. This requires a look at a complex of govern-
 ment agency decisional levels, and serious allegations by
 Dr. Standley spanning several years, amidst a veritable al-
 phabet soup of governmental abbreviations.
      At the time of the events at issue, Petitioner Dr. Stand-
 ley, who appears before us pro se, was a General Engineer
 employed in the DOE’s National Nuclear Security Admin-
 istration (“NNSA”), Office of Defense Nuclear Nonprolifer-
 ation Research and Development (“DNN”), Office of
 Nuclear Detonation Detection (“NDD”).
      The workplace hierarchy involved in the case, in as-
 cending order of rank, was: General Engineer Dr. Vaughn
 Standley; NDD Director Tom Kiess; DNN Associate Assis-
 tant Deputy Administrator Edward Watkins; DNN Assis-
 tant Deputy Administrator Rhys Williams; DNN Deputy
 Administrator Anne Harrington; and NNSA Deputy Ad-
 ministrator Madelyn Creedon. 4 Prior to May 2015, the po-
 sition of Dr. Standley’s immediate superior, the NDD
 Director, was vacant, so Dr. Standley reported directly to
 Watkins in his role as DNN Assistant Deputy Administra-
 tor.
     Dr. Standley worked on the third iteration of the
 SABRS program—SABRS3. He contends that over several
 years he sought to ensure that the program was funded and
 supported, in no small part because Dr. Standley believed
 this was legally necessary under § 1065. He alleges that,


     4   Watkins replaced Williams as DNN Assistant Dep-
 uty Administrator in July 2016. David LaGraffe replaced
 Watkins as DNN Associate Assistant Deputy Administra-
 tor in April 2017.
Case: 21-2149     Document: 16      Page: 5    Filed: 02/16/2022




 STANDLEY   v. ENERGY                                          5



 in contrast, his superiors attempted to block funding of and
 his work on SABRS3, despite—according to Dr. Standley—
 also believing that the DOE was legally responsible under
 § 1065. As noted, these allegations span several years, and
 involve several layers of officialdom; we recount the most
 salient facts below. 5
      On August 8, 2014, Dr. Standley emailed Williams,
 Watkins, and Kiess, indicating that Dr. Standley was stud-
 ying how to include SABRS3 on an existing Air Force sat-
 ellite. Williams responded via email:
     We need to talk. I do not, repeat do not, support
     NNSA being involved in any way, shape or form
     with a free flier. We provide the payload. Period.
     If DoD can’t get it’s [sic] act together to support the
     existing requirement, it’s not ours to fix. We hold
     no requirements. And SABRS3 hosting and data
     down link is a kluge. I don’t want NNSA stuck pay-
     ing for this for the next 20 years—and we will. I
     am deciding now whether to stop SABRS3 funding
     and redirect. I plan to provide a decision brief to
     NA1/2 in the near future.
 Appendix (“A”) 3. In response, Dr. Standley agreed that it
 was a “total kluge,” and noted that “[e]ach and every at-
 tempt by the community over the last 10 years to get them
 [the Air Force] to pay or accept funds/direction” had failed.
 Id. He also stated: “Dealing with that has been ad-
 hoc/ugly. The whole hosted-payload business is messy.
 Personally, I feel well equipped to deal with it but someone
 (you) will decide how much mess we tolerate.” Id.
     Considerably later, during the week of March 26, 2015,
 Dr. Standley participated in a meeting with Air Force rep-
 resentatives to finalize a joint brief for the House Armed


     5   A more complete account is found in the record be-
 fore the Board.
Case: 21-2149    Document: 16      Page: 6    Filed: 02/16/2022




 6                                       STANDLEY   v. ENERGY



 Services Committee (“HASC”). Dr. Standley requested
 that the brief include a statement that § 1065 required U.S.
 Nuclear Detection System (“USNDS”) capability to be
 maintained in the future. An Air Force representative
 emailed Williams and Creedon, informing them of Dr.
 Standley’s request, which was approved. Williams for-
 warded the email to Dr. Standley and others with the note
 “FYSA,” which presumably meant “for your situation
 awareness.”
     Later still, in or around July 2015, Williams agreed to
 a Department of Defense (“DOD”) request to suspend exec-
 utive-level decision meetings of the USNDS Board of Direc-
 tors, pending further guidance from the National Security
 Council on how to structure the USNDS. On July 29, 2015,
 Dr. Standley emailed Williams, asking him to reconsider
 his decision because it was necessary for the Board to
 “press a DOD decision to follow-through with funding the
 necessary ground infrastructure to support SABRS in the
 long term.” A. 5. Williams thanked Dr. Standley for his
 input and stated he would consider it. Nevertheless, on
 September 18, 2015, Williams instructed Dr. Standley to
 cease funding ground segment support related to the
 USNDS program.
     Shortly thereafter, on September 23, 2015, Dr. Stand-
 ley sent an email entitled “Obstruction of Public law 110-
 118, NDAA 2008, Maintenance of Space-based Nuclear
 Detonation Detection System” to Rose Gottemoeller, Under
 Secretary of State for Arms Control and International Se-
 curity Affairs. Dr. Standley copied the email to the HASC
 Chairman, to Harrington, to Department of Defense repre-
 sentatives, and to the U.S. Office of Special Counsel. In the
 email, Dr. Standley claimed that Williams was obstructing
 compliance with § 1065.
    Harrington forwarded that email to Williams, asking
 him to “fill in whatever background you have on this.” A.
 7. Williams responded:
Case: 21-2149     Document: 16     Page: 7    Filed: 02/16/2022




 STANDLEY   v. ENERGY                                       7



     Dr. Standley raises, what he believes, are serious
     issues. That said, in no way has DNN R&D or my-
     self obstructed implementation of US Law. In fact,
     we (NNSA) has [sic] increased funding for this im-
     portant area and have driven the interagency to
     keep this a priority—to meet US law.
 A. 7.
      Following several earlier unsuccessful attempts to get
 the DOE position changed, on August 6, 2020, Dr. Standley
 filed the instant individual right of action appeal with the
 Board. He alleged that the DOE and its employees, Wil-
 liams and Watkins, retaliated against him for his efforts to
 change the DOE policy by not selecting him for any of three
 DOE Director positions posted in 2014, 2015, and 2017.
 Specifically, he alleged that Williams and Watkins believed
 that the DOE was responsible under § 1065, and that Dr.
 Standley was engaging in protected whistleblowing when
 he opposed efforts to defund and cease work on the
 SABRS3 program. Dr. Standley contends that they subse-
 quently retaliated against him for his whistleblowing by
 not selecting him for any of the three DOE Director posi-
 tions.
     The assigned MSPB administrative judge denied cor-
 rective action, finding that Dr. Standley failed to meet his
 burden of proving that the agency personnel perceived him
 as a whistleblower. In the absence of a petition for review
 at the MSPB, the decision became final on July 6, 2021.
 Dr. Standley timely petitioned for this court’s review.
                         DISCUSSION
     We must affirm the Board’s decision unless it is “(1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c). Substantial evidence “means such relevant
Case: 21-2149    Document: 16      Page: 8    Filed: 02/16/2022




 8                                       STANDLEY   v. ENERGY



 evidence as a reasonable mind might accept as adequate to
 support a conclusion.” Consol. Edison Co. v. Nat’l Labor
 Rels. Bd., 305 U.S. 197, 229 (1938). “[T]he standard is not
 what the court would decide in a de novo appraisal, but
 whether the administrative determination is supported by
 substantial evidence on the record as a whole.” Parker v.
 U. S. Postal Serv., 819 F.2d 1113, 1115 (Fed. Cir. 1987).
     On appeal, Dr. Standley contends that the Board failed
 to consider certain evidence indicating that the DOE, Wil-
 liams, and Watkins perceived Dr. Standley’s activities to
 be protected, and that the Board also failed to consider cer-
 tain evidence indicating that the DOE acted fraudulently.
                               I
     First, Dr. Standley argues that the Board failed to con-
 sider certain “direct” evidence supporting his position—
 namely, the September 2015 email from Williams to Har-
 rington and the DOE’s annual congressional budgetary re-
 quests over several years, which consistently referenced
 § 1065 in requesting funds. 6
     Dr. Standley contends that this evidence reflects Wil-
 liams’s, Watkins’s, and the DOE’s perceptions that the
 DOE was required to continue the SABRS3 program to
 comply with § 1065. This is not an unreasonable argu-
 ment, but it is one that the Board expressly considered and
 rejected in light of the evidence. See A. 20 (discussing
 email), A. 14–15 (discussing yearly budgetary requests).
     As the Board explained, the email from Williams to
 Harrington demonstrated that Williams disagreed with
 Dr. Standley’s views and instead believed that the DOE
 was continuing to support an important area of law, albeit



     6    Although Dr. Standley contends that the Board
 failed to consider this evidence, he admits that the Board
 considered the budgetary requests. See Opening Br. at 6.
Case: 21-2149     Document: 16     Page: 9   Filed: 02/16/2022




 STANDLEY   v. ENERGY                                      9



 one that was not the DOE’s sole responsibility. In other
 words, as Williams stated in his email, the issue was one of
 interagency concern. Similarly, as the Board explained,
 the statutory references in the budgetary requests did not
 necessarily equate to a belief that the agency was bound by
 that statute.
     A different fact-finder might have viewed the email and
 budgetary requests as supporting Dr. Standley’s position,
 but, given the record, because substantial evidence sup-
 ports the Board’s conclusion we cannot reverse or vacate it.
 “[W]here two different, inconsistent conclusions may rea-
 sonably be drawn from the evidence in record, an agency’s
 decision to favor one conclusion over the other is the epit-
 ome of a decision that must be sustained upon review for
 substantial evidence.” In re Jolley, 308 F.3d 1317, 1329
 (Fed. Cir. 2002).
                              II
     Second, Dr. Standley argues that the Board failed to
 consider certain “indirect” evidence—for example, Wil-
 liams’s statement about “meet[ing] US law”; Dr. Standley’s
 request to reference § 1065 in the March 2015 HASC brief-
 ing; and Dr. Standley’s September 2015 email. Dr. Stand-
 ley contends that, given the “direct” evidence mentioned
 above, this “indirect” evidence supports his position. But
 again, the Board expressly considered this evidence and
 simply reached a different conclusion. See A. 19 (concern-
 ing Williams’s statement about “meet[ing] US law”), A. 19–
 20 (concerning the HASC briefing), A. 20–21 (concerning
 the September 2015 email).
     As before, substantial evidence supports the Board’s
 conclusion on each point. Williams’s statement about
 meeting U.S. law was made in conjunction with his express
 belief that it was an interagency concern—not a matter
 solely for the DOE. Dr. Standley’s HASC briefing request
 was not only unopposed but honored, which made sense
 given the Department of Defense’s involvement in the
Case: 21-2149    Document: 16       Page: 10   Filed: 02/16/2022




 10                                       STANDLEY   v. ENERGY



 briefing and ultimate legal responsibility under § 1065.
 Similarly, Dr. Standley’s September 2015 email certainly
 demonstrated his own belief that the DOE was legally re-
 sponsible under § 1065 via SABRS3, but Williams’s follow-
 up response to Harrington indicated a consistent belief
 that the DOE was not responsible in that manner.
     The evidence supports the agency’s position that the
 SABRS3 program was part of the DOE’s mission to assist
 the Secretary of Defense. Dr. Standley’s suggested alter-
 native conclusion is certainly possible, but it does not de-
 tract from the substantial evidence supporting the Board’s
 conclusion. As before, we cannot reverse or vacate on this
 record given the standard of review.
                              III
      Third, Dr. Standley contends that the Board failed to
 cite Watkins’s affidavit and therefore failed to consider any
 of Watkins’s sworn statements. Dr. Standley pinpoints
 Watkins’s affidavit statement that “SABRS-3 hosting and
 gaps were the topic of on-going undersecretary-level Inter-
 agency Policy Committee (IPC) meetings.” Opening Br. at
 14 (quoting A. 32). Dr. Standley believes this statement
 demonstrates that Watkins and the DOE perceived the
 SABRS3 program as necessary for § 1065 compliance.
     The Board found that Dr. Standley “failed to present
 preponderant evidence that Watkins perceived him as a
 whistleblower with respect to the allegations in this ap-
 peal.” A. 22. While the Board could have viewed Watkins’s
 statement as supporting Dr. Standley’s position, the Board
 also could have viewed Watkins’s statement as it did—sup-
 porting the DOE’s position that SABRS3 was not just an
 issue for the DOE, but instead had to be sorted out by the
 Interagency Policy Committee, as Watkins expressly indi-
 cated in his affidavit. See A. 32. Because the Board’s con-
 clusion was supported by substantial evidence, we cannot
 disturb it.
Case: 21-2149    Document: 16     Page: 11   Filed: 02/16/2022




 STANDLEY   v. ENERGY                                     11



     In a similar vein, Dr. Standley faults the Board for its
 statement that he “did not put forth particular evidence
 and argument regarding Watkins’ alleged perception of
 him as a whistleblower with respect to any of the alleged
 whistleblowing in this appeal.” Opening Br. at 7 (quoting
 A. 22). Dr. Standley asserts that, before the Board, he
 highlighted Watkins’s statement that Dr. Standley’s alleg-
 edly protected activities were “widely known.” Opening Br.
 at 7.
      But Watkins never made this statement, as Dr. Stand-
 ley admits on the very same page. See id. Watkins referred
 to the “subject of potential gaps”—not Dr. Standley’s ac-
 tions—as “widely known.” A. 32. That such gaps existed
 and were widely known does nothing to prove Dr. Stand-
 ley’s contention as to Watkins’s perception of Dr. Stand-
 ley’s actions. Indeed, Watkins had no knowledge of the
 majority of Dr. Standley’s actions. See A. 32–33. Further,
 in his submissions to the Board, Dr. Standley admitted
 that Watkins’s affidavit was largely silent on these points,
 but Dr. Standley nevertheless contended that Watkins pur-
 posely obfuscated the truth.
     While Dr. Standley’s interpretation of Watkins’ state-
 ments is possible, the Board’s contrary conclusion is again
 supported by substantial evidence. Substantial evidence
 supports the finding that Watkins’s consistent belief was
 that the coverage gaps were an interagency issue—not one
 solely for the DOE. Again, we cannot reverse or vacate on
 this record given the standard of review.
                             IV
     Fourth and finally, Dr. Standley contends that the
 Board failed to consider facts indicating that the DOE
 acted fraudulently by misrepresenting its stance on § 1065
 to avoid jurisdiction while simultaneously seeking funding
 from Congress based on § 1065. Dr. Standley highlights
 the DOE’s annual congressional budgetary requests refer-
 encing § 1065, despite the agency’s litigation position
Case: 21-2149    Document: 16     Page: 12    Filed: 02/16/2022




 12                                      STANDLEY   v. ENERGY



 before the Board and this court that the DOE bore no legal
 responsibility under § 1065.
      Again, the Board considered this argument and re-
 jected it, finding that the mere mention of the statute in a
 budgetary request was insufficient to support Dr. Stand-
 ley’s claims. Given the record and Dr. Standley’s argu-
 ments on appeal, we agree. That the DOE referenced the
 statute when seeking funds to support the Secretary of De-
 fense’s legal obligation does not necessarily mean that the
 DOE viewed that obligation as its own. Relatedly, since
 there were no findings of fraud, we cannot endorse Dr.
 Standley’s argument that the Board should have viewed
 Williams in a less favorable light. As before, the Board’s
 decision was supported by substantial evidence.
                          SUMMARY
     Given the critical importance of the military program
 at issue, as well as Dr. Standley’s well-intentioned beliefs
 about the mission, and his pro se status throughout this
 extended series of appeals, we have considered his petition
 in the best light the facts and law allow and in considerable
 detail. This is the third decision by this court (and the
 fourth review before the MSPB) arising from the govern-
 ment’s decision regarding funding and continuation of
 DOE’s SABRS program.
      In the two previous cases before this court, decided by
 nonprecedential decisions, Dr. Standley presented alterna-
 tive theories for the reasons he should have been treated
 as a whistleblower. In this, the third theory, he tried to
 prove that the deciding officials believed all along that he
 was right, but ruled against him nevertheless. As in the
 previous cases, his effort to convert a government policy de-
 cision with which he disagreed into the appearance of an
 intended wrongful use of government property was una-
 vailing.
Case: 21-2149     Document: 16   Page: 13    Filed: 02/16/2022




 STANDLEY    v. ENERGY                                   13



     The Board’s decision was supported by substantial ev-
 idence and was not arbitrary, capricious, an abuse of dis-
 cretion, or otherwise not in accordance with law, or
 obtained without procedures required by law, rule, or reg-
 ulation having been followed. We have considered Dr.
 Standley’s remaining arguments and find them unpersua-
 sive. In sum, we believe that the record shows conclusively
 that Dr. Standley has had more than his day in court.
                         CONCLUSION
     For the foregoing reasons, we affirm the Board’s deci-
 sion.
                         AFFIRMED
                           COSTS
 No costs.